Citation Nr: 0112821	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-04 272	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of gastric 
surgery, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from June 1946 to April 
1948, from November 1951 to June 1953, and from June 1955 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1998 decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim for a rating in excess of 
20 percent for residuals of gastric surgery.  The claims file 
was thereafter transferred to the Roanoke, Virginia RO.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
new law, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgments that the notification 
requirements had universal application.  Holliday, slip op. 
at 13.  In order to ensure that the veteran in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, a remand is 
required.  See also Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  Given a record which shows that the veteran 
requires periodic dilation of the esophagus, and because of 
the rating criteria set forth at 38 C.F.R. §§ 4.111, 4.113, 
4.114 (Diagnostic Codes 7203, 7308, 7346) (2000), this action 
should include another examination to determine the current 
scope and severity of veteran's service-connected disability.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 
5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 
(1994); 38 C.F.R. § 3.326 (2000) (VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment).  This is 
especially important because the provisions of § 4.114 allow 
for problems with esophageal stricture such as those 
complained of by the veteran to be rated separately from 
postgastrectomy syndrome or difficulties due to hiatal 
hernia.  

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant records at the Mountain Home 
VAMC, dated from 1990 to the present, and 
any records separately kept by the 
physician noted by the veteran in his 
August 6, 1998, correspondence.  
Additionally, all records kept by any 
other physician or hospital identified by 
the veteran should be sought.  In the 
event any attempts to secure information 
are unsuccessful, such efforts should be 
fully documented in the record, and the 
veteran should be notified in accordance 
with the Veterans Claims Assistance Act of 
2000.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
schedule the veteran for a 
gastrointestinal examination for purposes 
of assessing the current severity of his 
service-connected disability.  The 
examiner should review the claims file, 
examine the veteran, and identify each 
functional debility legitimately 
experienced by the veteran due to 
service-connected disability.

As to all esophagus problems, the 
examiner should take a detailed history, 
including the frequency of need for 
dilation, and provide a diagnosis of the 
disease process affecting the esophagus.  
The examiner should provide detailed 
findings as to all symptoms and set forth 
an opinion as to the medical probability 
that any stricture is caused or made 
worse by the service-connected 
gastrointestinal disability.  The 
examiner should provide an opinion as to 
whether the esophageal stricture that is 
attributable to service-connected 
disability is "moderate," "severe," or 
so disabling as to permit the passage of 
liquid only with marked impairment of 
general health.  38 C.F.R. § 4.114 
(Diagnostic Code 7203).  If the veteran's 
service-connected disability did not 
cause or make worse any of the problems 
the veteran is having with his esophagus, 
the examiner should specifically say so.  
Likewise, if the severity of the problems 
the veteran is having with his esophagus 
does not rise to the level of, at least, 
"moderate" stricture of the esophagus, 
the examiner should specifically say so.  
Id.  

3.  The RO should ensure that the 
examination satisfies the instructions 
set out above.  After all notice 
requirements have been satisfied, and 
the duty to assist has been fulfilled, 
the RO should take adjudicatory action 
on the claim here at issue, and such 
adjudication should include 
consideration of 38 C.F.R. §§ 4.111, 
4.113, 4.114, as well as Esteban v. 
Brown, 6 Vet. App. 259 (1994) (where the 
record reflects that the veteran has 
multiple problems due to service-
connected disability, it is possible to 
have "separate and distinct 
manifestations" from the same injury, 
permitting separate disability ratings).  
If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


